Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00407-CV

             TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                                   Appellant

                                                  v.

                   SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                      Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-05243
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 31, 2018

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellants. See id. R. 42.1(d) (absent agreement

of parties, costs are taxed against appellant).

                                                   PER CURIAM